Exhibit Date: 20/03/2008 AMENDED RECORD DATE To: All Canadian Securities Regulatory Authorities N Y S E Subject: PROVIDENT ENERGY TRUST Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : 28/03/2008 Record Date for Voting (if applicable) : 28/03/2008 Meeting Date : 08/05/2008 Meeting Location (if available) : Calgary Voting Security Details: Description CUSIP Number ISIN DRIP TRUST UNITS 74386K104 TRUST UNITS 74386K104 CA74386K1049 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for PROVIDENT ENERGY TRUST
